DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop C2-21-15
Baltimore, Maryland 21244-1850

Center for Medicaid and State Operations

SMDL #02-009
May 9, 2002
Dear State Medicaid Director:
This letter transmits two template applications specifically designed to promote family or
individual independence and choices regarding the selection of long-term care supports and
services provided in the home. The Independence Plus: A Demonstration Program for Family or
Individual Directed Community Services Template applications, developed by the Centers for
Medicaid and Medicaid Services (CMS), will assist states to create and fund such programs.
While the templates are voluntary, the streamlined applications and approval process created by
a standardized application will lessen the administrative burden on states and expedite the
Federal review period.
The template applications further the goals contained in President Bush’s New Freedom
Initiative and advances CMS’s commitment to continue creating a “culture of responsiveness.”
The intended purposes are specifically to:
•
•
•
•
•

Delay institutional or other high cost out-of-home placement by strengthening supports to
families or individuals and permit the individual who requires long-term supports and
services to live in the family residence or their own home.
Recognize the essential role of the family or individual in the planning and purchasing of
health care supports and services by providing individuals or their families control over
an agreed resource amount.
Encourage cost effective decision-making to purchase necessary supports and services.
Increase family or individual satisfaction through the promotion of self direction, control
and choice - a major theme expressed during the New Freedom Initiative - National
Listening Session.
Facilitate the states’ abilities to meet their legal obligations under the Americans with
Disabilities Act (ADA) and the Supreme Court Olmstead decision.

Two templates are available allowing states to choose different design features to satisfy their
unique programs. For states wishing to create programs which combine target populations or
allow Medicaid beneficiaries to maintain direct control over the resources available to them, the
§1115 Demonstration Template application is available. For other program designs, the 1915(c)
Waiver version is more appropriate. A series of appendices are included in the 1915(c) Waiver
version. Terms and conditions and an Excel spreadsheet to simplify the submission of data
accompany the §1115 Demonstration version.
The CMS website (www.cms.hhs.gov/medicaid) offers copies of the template applications.

Page 2 – State Medicaid Director

A notice will be published in the Federal Register on or around May 10, 2002.
We invite public comment. Such comments will help us improve the templates. After
completion of the Paperwork Reduction Act review process, we will issue the final documents.
States wishing to provide comments on the template applications may do so by directing an
e-mail to:
Selfdirectionwaiver@cms.hhs.gov (for 1915(c) Waiver comments) or
Selfdirectiondemo@cms.hhs.gov (for §1115 Demonstration comments).
Sincerely,
/s/
Dennis G. Smith
Director
Enclosures
cc:
CMS Regional Administrators
CMS Associate Regional Administrators
for Medicaid and State Operations
Lee Partridge
Director, Health Policy Unit
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director of Health Legislation
National Governors Association
Brent Ewig
Senior Director, Access Policy
Association of State and Territorial Health Officials
Jim Frogue
Acting Director, Health and Human Services Task Force
American Legislative Exchange Council
Trudi Matthews
Senior Health Policy Analyst
Council of State Governments

Independence Plus
A Demonstration Program for Family or
Individual Directed
Community Services Demonstration
§1115 of the Social Security Act

Created by:

Center for Medicaid and State Operations

NOTE: This document has not received OMB approval of the information

collection pursuant to the Paperwork Reduction Act.

Table of Contents

Template for Indepdendence Plus:
A Demonstration Program for Family or Individual Directed Community Services
§1115 Demonstration Proposal

I. State Proposal Information . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
II. General Description of Program . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
III. Assurances . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
IV. Waivers Requested . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
V. STATE SPECIFIC ELEMENTS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
Target Population(s) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
Geographic Area . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
Enrollment Cap . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
Delivery System . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
Services . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
VI. Budget Neutrality . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .7
VII. Additional Requirements . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

2

Independence Plus
A Demonstration Program for Family or Individual Directed Communit y
Services
1115 Demonstration Application
I. State Proposal Information
The State of ________________ , Department of _______________________ proposes an 1115
Demonstration Proposal entitled ___________________________, which will allow Medicaid
eligibles to arrange and purchase their own personal care and related services.
The demonstration would operate for _____ years, beginning approximately ________.
II. General Description of the Program

The purpose of the program is to provide assistance for families with a member who requires
long-term supports and services, or to individuals who require long-term supports and services,
so that the individual may remain in the family residence or in their own home.
The State has the flexibility to define a range of community-based services that will support
families and individuals. Families and individuals will work with the State to identify, through a
family or person-centered planning process. The State will maintain the ability to control costs
and, in conjunction with individuals or families, establish mutual expectations regarding
available resources. These resources will be identified through an established methodology, open
for public inspection, for determining an individual budget that will be based upon actual service
utilization data. Through the provision of services and supports identified through the plan of
care and the operation of a quality assurance and improvement program, the State will ensure the
health and welfare of the individuals in the program. In addition, the program will provide
assurances of fiscal integrity and include participant protections that will be effective and familyfriendly.
III. Assurances
The program design includes the following mandatory requirements (please check all to indicate
assurance):
_____ The program is voluntary for all eligible participants.
_____

A Fiscal/Employer Agent will be available to all participants that choose or need
one based on a skills test.

_____

The State will conduct an evaluation of the program and will cooperate with an
independent evaluation contractor CMS may procure.

3

_____

The State will comply with public notice requirements as published in the Federal
Register, Vol. 59, No. 186, dated September 29, 1994 (Document number 94 23960) and Centers for Medicare and Medicaid Services (CMS) requirements
regarding Native American Tribe consultation.
IV. Waivers Requested

The following waivers are requested pursuant to the authority of Section 1115(a)(1) of the Social
Security Act (Please check all applicable):

_____Statewideness 1902(a)(1)

Accu accumulate financial resources in a
separate account for special
To enable the State to operate the
(approved) purchases.
demonstration within an area that does not
include all political subdivisions of the
State.
_____ Provider Agreements 1902(a)(27)
_____ Comparability 1902(a)(10)(B)
To permit the state to offer demonstration
participants benefits that are not equal in
amount, duration, and scope to those
offered to other Medicaid beneficiaries.

To permit the provision of care by
individuals who have not executed a
Provider Agreement with the State
Medicaid agency.
_____ Direct Payments to Providers
1902(a)(32)

_____ Income and Resource
Rule 1902(a)(10)(C)(i)

To permit payments to be made directly to
beneficiaries or their representatives.

To permit the exclusion of payments
received under the demonstration
from the income and resource limits
established under State and Federal
law for Medicaid eligibility.
Beneficiaries will also be permitted to

_____ Payment Review 1902(a)(37)(B)
To the extent that prepayment review may
not be available for disbursements by
individual beneficiaries to their
caregivers/providers.

4

Section 1115(a)(2) authority of the Social Security Act is requested, for the following
expenditures to be made by the State under the demonstration, (which are not otherwise
included as expenditures under Section 1903) for the period of the demonstration to be
regarded as expenditures under the State’s Title XIX plan.
Note: Checking the appropriate box(es) will allow the State to claim Federal Financial
Participation for expenditures that otherwise would not be eligible for Federal match.

_____ Expenditures for demonstration caregiver services provided by members of the
demonstration participant’s family to the participant.
_____ Expenditures to provide services that are not covered under the State Plan as
demonstration services, i.e., to provide for training and fiscal/employer agent
services as a part of the demonstration design.
_____ Expenditures for prepayment to demonstration participants for demonstration
services prior to the delivery of those services.

5

V. STATE SPECIFIC ELEMENTS
Target Population(s)
All items that apply are checked:
Category

CHILDREN
AGE RANGE
From

To

ADULTS
AGE RANGE
From

AGED
AGE RANGE

To

From

AGED ONLY
DISABLED (PHYSICAL )
DISABLED (OTHER)
BRAIN INJURY (ACQUIRED)
BRAIN INJURY (TRAUMA)
HIV/AIDS
MEDICALLY FRAGILE
TECHNOLOGY DEPENDENT
AUTISM
DEVELOPMENTAL DISABILITY
MENTAL RETARDATION
MENTAL ILLNESS

Geographic Area

Delivery System

_____

Statewide

Family members or legally responsible persons
may qualify as providers?

_____

One County or

_____

Regional (Please specify areas to
be included)

_____ Yes

Beneficiaries will be permitted to invest resources
in a special account for special (approved)
purchases?

_________________________________________
_____

_____ No

Other (Please specify)

_________________________________________

_____ Yes

Enrollment Cap
The limit on the number of enrollees
is:__________

6

_____ No

Services
The State requests that the following State Plan Services be included under this demonstration:
_____ Personal Care Services
_____ Durable Medical Equipment
_____ Home Health Services

_____ Non-Emergency Transportation
_____ Other

The State requests that the following Home and Community-Based Services, as set forth in 42
CFR 440.180, be included under this demonstration:
_____ Homemaker Services
_____ Home Health Aide Services
_____ Personal Care Services
_____ Adult Day Health Services
_____ Respite Care Services
_____ Enhanced Personal Care

_____ Transportation
_____ Supported Employment
_____ Other services requested by the State
and approved by CMS as budget neutral and
necessary to avoid institutionalization

The services available through this demonstration will all be self-directed support services,
under the direction of the participant, family, or proxy, and will comply with all existing
regulations unless waived.
VI. Budget Neutrality
_____ The attached budget shell relies on the model that the demonstration expenditures will
not exceed what would have been incurred without the demonstration.
_____
The State assures that the aggregate cost of services provided herein will be no
more than 100% of the cost to provide these services without the waiver. The plan of care
and budget for plan of care will be developed in the demonstration exactly as they would
have been developed without the waiver. Procedures for determining the amount, duration,
and scope of Personal Care services are identical for Personal Care recipients, regardless of
whether or not they are part of this voluntary demonstration program.
_____

The State estimates the cost of this program will be $____________
_______ year approval period.

7

over its

VII. Additional Requirements
In addition to the above requirements, the State agrees to the Section 1115 Independence
Plus: A Demonstration Program for Family or Individual Directed Community Services
Special Terms and Conditions (STCs) of Approval, and agrees to prepare the Operational
Protocol document as described in the Model STCs. During CMS’s review and
consideration of this demonstration request, using the Model STCs, the state will work
with CMS to develop STCs that are specific to this request that will become part of the
approval of demonstration authority.

__________
Date

______________________________________________
Name of Authorizing Official, Typed

______________________________________________
Name of Authorizing Official, Signed

8

Independence Plus
A Demonstration Program for Family or
Individual Directed Community Services
A DEMONSTRATION PROGRAM UNDER SECTION 1115

Model Special Terms and Conditions of
Approval
CENTERS FOR MEDICARE AND MEDICAID SERVICES
SPECIAL TERMS AND CONDITIONS

NUMBER:

(11-W-00XXX/XX)

TITLE:

Independence Plus: A Demonstration Program for Family or
Individual Directed Community Services

AWARDEE:

State & Department Name

The following are Special Terms and Conditions for the award of the Independence Plus:
A Demonstration Program for Family or Individual Directed Community Services
Medicaid Section §1115 Demonstration request submitted on _________. The Special
Terms and Conditions are arranged in eight subject areas: General Program
Requirements, General Reporting Requirements, Legislation, Assurances, Operational
Protocol, General Financial Requirements, Monitoring Budget Neutrality, and a
Summary Schedule of Reporting Items.
Letters, documents, reports, or other materials that are submitted for review or approval
must be sent to the Centers for Medicare and Medicaid Services (CMS) Central Office
Demonstration Project Officer and the State representative in the CMS Regional Office.

Table of Contents
I.
GENERAL PROGRAM REQUIREMENTS
II.
GENERAL REPORTING REQUIREMENTS
III.
LEGISLATION
III.
ASSURANCES
V.
OPERATIONAL PROTOCOL
VI.
ATTACHMENT A
GENERAL FINANCIAL REQUIREMENTS
VII. ATTACHMENT B
MONITORING BUDGET NEUTRALITY
FOR THE DEMONSTRATION
Projecting Service Expenditures
Impermissible DSH, Taxes or Donations
Expenditure Review
VIII. ATTACHMENT C
SUMMARY SCHEDULE OF REPORTING ITEMS
Item

3
4
4
5
6
10
10
13
13
13
13
14
15
16
16
16

2

I. GENERAL PROGRAM REQUIREMENTS
1. Extension or Phase-out Plan. The State will discuss demonstration extension plans
with CMS at least 18 months prior to demonstration expiration, and requests for
extensions are due to CMS no later than 12 months prior to the expiration of the
demonstration. If the State does not request an extension, it must submit a phase-out
plan, which includes provisions for cessation of enrollment, to CMS no later than 12
months prior to the expiration of the demonstration. The phase-out plan will be
submitted for CMS to review and consider for approval.
2. Cooperation with Federal Evaluators. The State will fully cooperate with Federal
evaluators and their contractor’s efforts to conduct an independent Federally funded
evaluation of the demonstration program.
3. CMS Right to Suspend or Preclude the Demonstration During Implementation.
The CMS may suspend or preclude State demonstration implementation and/or
service provision to demonstration enrollees whenever it determines that the State has
materially failed to comply with the Special Terms and Conditions or other terms of
the project, and/or if the implementation of the project does not further the goals of
the Medicaid program.
4. CMS Right to Terminate or Suspend the Demonstration During Operation.
During demonstration operation, CMS may suspend or terminate any project in whole
or in part at any time before the date of expiration, whenever it determines that the
State has materially failed to comply with any of the terms of the project. The CMS
will promptly notify the State in writing of the determination and the reasons for the
suspension or termination, together with the effective date. The State waives none of
its rights to challenge CMS' finding that the State materially failed to comply. The
CMS reserves the right to withhold approval for the demonstration project or
withdraw such approval at any time, if it determines that granting or continuing the
demonstration project would no longer be in the public interest. If the demonstration
project is terminated by action of CMS, CMS will be liable for only normal closeout
costs. The State will submit a phase-out plan for CMS to review and consider for
approval.
5. State Right to Terminate or Suspend Demonstration. The State may suspend or
terminate this demonstration in whole or in part at any time before the date of
expiration. The State will promptly notify CMS in writing of the reasons for
suspension or termination, together with the effective date. If the demonstration
project is terminated by the State, CMS will be liable for only normal closeout costs.
The State will submit a phase-out plan for CMS to review and consider for approval.

3

II. GENERAL REPORTING REQUIREMENTS
(Attachment C provides a summary of the frequency of required reporting items.)
6. Monthly Progress Calls. Before and up to three months after implementation, CMS
and the State will hold monthly calls to discuss demonstration progress and the State
will respond to questions from CMS regarding any issues.
7. Quarterly & Annual Progress Reports. The State will submit quarterly progress
reports that are due 60 days after the end of each quarter. The fourth quarterly report
of every calendar year will include an overview of the past year as well as the last
quarter, and will serve as the annual progress report. CMS reserves the right to
request the annual report in draft. The reports must address, at a minimum:
• A discussion of events occurring during the quarter (including enrollment
numbers, lessons learned, and a summary of expenditures);
• Notable accomplishments, including findings from Quality Assurance, beneficiary
survey and evaluation activities; and
• Problems/issues that were identified and how they were solved.
8. Final Report. At the end of the demonstration, the State will submit a draft final
report to CMS for review and comments. The final report with CMS’ comments is
due no later than 180 days after the termination of the project.
III. LEGISLATION
9. Changes in the Enforcement of Laws, Regulations, and Policy Statements. All
requirements of the Medicaid program expressed in laws, regulations, and policy
statements, not expressly waived or identified as not applicable in the award letter (of
which these Special Terms and Conditions are part), will apply to the demonstration.
To the extent that changes in the enforcement of such laws, regulations, and policy
statements would have affected State spending in the absence of the demonstration in
ways not explicitly anticipated in this agreement, CMS will incorporate such effects
into a modified budget limit for the Demonstration. The modified budget limit would
be effective upon enforcement of the law, regulation, or policy statement.
If the law, regulation, or policy statement cannot be linked specifically with program
components that are or are not affected by the demonstration (e.g., all disallowances
involving provider taxes or donations), the effect of enforcement on the State's budget
limit will be proportional to the size of the demonstration in comparison to the State's
entire Medicaid program (as measured in aggregate medical assistance payments).

4

10. Changes in Federal Law Affecting Medicaid Expenditures. The State must,
within the time frame specified in law, come into compliance with any changes in
Federal law affecting the Medicaid program that occur after the demonstration award
date. To the extent that a change in Federal law, which does not exempt State Section
1115 Demonstrations, would affect State Medicaid spending in the absence of the
demonstration, CMS will incorporate such changes into a modified budget limit for
the demonstration. The modified budget limit will be effective upon implementation
of the change in Federal law, as specified in law.
If the new law cannot be linked specifically with program components that are or are
not affected by the demonstration (e.g., laws affecting sources of Medicaid funding),
the State must submit its methodology to CMS for complying with the change in law.
If the methodology were consistent with Federal law and in accordance with Federal
projections of the budgetary effects of the new law in the State, CMS would approve
the methodology. Should CMS and the State, working in good faith to ensure State
flexibility, fail to develop within 90 days a methodology to revise the without waiver
baseline that is consistent with Federal law and in accordance with Federal budgetary
projections, a reduction in Federal payments will be made according to the method
applied in non-demonstration states.
11. Amending the Demonstration. The State may submit for CMS consideration a
request for an amendment to the demonstration to request exemption from changes in
law occurring after the demonstration award date. The cost to the Federal
Government of such an amendment must be offset to ensure that total projected
expenditures under a modified demonstration do not exceed projected expenditures in
the absence of the demonstration (assuming full compliance with the change in law).
IV. ASSURANCES
Acceptance of the Special Terms and Conditions of Approval constitutes the State’s
assurance that the following will be met:
12. Assurances included in Application. All assurances checked in the Independence
Plus: A Demonstration Program for Family or Individual Directed Community
Services State Proposal Information by this reference become included as items in
these Special Terms and Conditions of Approval, and will be fulfilled as part of the
Special Terms and Conditions of Approval.
13. Preparation and Approval of Operational Protocol. The State will prepare an
Operational Protocol Document, which represents all policies and operating
procedures applicable to this demonstration, and will submit the Operational Protocol
to CMS for approval prior to implementation. The State acknowledges that CMS
reserves the right not to approve an Operational Protocol in the event that it does not
comply with the Special Terms and Conditions of Approval. Requirements and
required contents of the Operational Protocol are outlined in Section V of these
Special Terms and Conditions.

5

14. Adequacy of Infrastructure. This demonstration will provide adequate resources to
support participants in directing their own care. The support assures, but is not
limited to, participant’s compliance with laws pertaining to employer responsibilities,
provision for back-up attendants as needs arise, and the performance of background
checks on employees and guidance to participants on the results of checks. Adequate
resources for implementation, monitoring activities, and compliance to the terms and
conditions of approval of the demonstration will be provided by the State.
15. Assistance of a Proxy. This demonstration is designed to assist individuals who are
capable of directing their own care. Individuals not capable of directing their own
care will not be deliberately excluded from participating in the demonstration.
Specifically, persons who require the assistance of others for care planning, or for
whom authorization for care must be obtained from a proxy (e.g., a parent or legal
guardian/representative) will not be excluded from program participation.
16. Supplant Services. Cash payments provided under this demonstration program do
not supplant informal care services that have routinely and previously been available
to project participants. Such ongoing informal care services will be identified as a
part of each participant’s care plan.
17. Contract Approval. The Fiscal Intermediary (FI) contract(s) will be reviewed and
approved by CMS prior to the State’s requesting Federal financial payments for
expenditures incurred under the contract(s).
V. OPERATIONAL PROTOCOL
18. Operational Protocol Timelines and Requirements. The Operational Protocol will
be submitted to CMS no later than 90 days prior to program implementation. The
CMS will respond within 60 days of receipt of the protocol regarding any issues or
areas for which clarification is needed in order to fulfill the terms and conditions of
approval, those issues being necessary to approve the Operational Protocol.
The FFP is not available for Medical Assistance Payments prior to CMS approval of
the Operational Protocol. The FFP is available for post-approval project development
and implementation, and compliance with Special Terms and Conditions.
Subsequent changes to the demonstration program and the Operational Protocol that
are the result of major changes in policy or operating procedures, including changes
to cost-sharing amounts or subsidy amounts, including adjustments for inflation, must
be submitted for review by CMS. The State must submit a request to CMS for these
changes no later than 90 days prior to the date of implementation of the change(s).

6

19. Required Contents of Operational Protocol:
a. Organization and Structural Administration. A description of the organizational
and structural administration that will be in place to implement, monitor, and operate
the demonstration, and the tasks each organizational component will perform.
b. Reporting Items. A description of the content and frequency of each of the reporting
items as listed in Section II and Attachments A and C of this document.
c. Benefits. Descriptions or listings of:
•
•
•
•

procedures for determining the plan of care;
methodology for establishing the budget for the plan of care;
how purchasing plans are developed;
procedures and mechanisms to be used to review and adjust payments for the plan
of care;
• services which will be cashed out; and
• Alternative Health Related Services which may be approved for participants, as
well as procedures for amending the list of services.
d. Outreach/Marketing/Education. A description of the State's outreach, marketing,
education, and staff training strategy. NOTE: All marketing materials must be
reviewed and approved by CMS prior to use. Include in the description:
• information that will be communicated to enrollees, participating providers, and
State outreach/education/intake staff (such as social services workers and
caseworkers);
• types of media to be used;
• specific geographical areas to be targeted;
• locations where such information will be disseminated;
• staff training schedules, schedules for State forums or seminars to educate the
public; and
• the availability of bilingual materials/interpretation services and services for
individuals with special needs. Include a description of how eligibles will be
informed of cost sharing responsibilities.
e. Eligibility/Enrollment. A description of the population of individuals eligible for
the demonstration (and eligibility exclusions) and population phase-in and the
following:
•
•
•
•

eligibility determination;
annual redetermination;
intake, enrollment, and disenrollment;
procedures for determining the existence and scope of a demonstration applicant’s
existing third party liability;

7

• the State agency that will be responsible for each of the above processes; and
• a comparison of the number of new individuals accessing Medicaid-funded
community based services to the numbers of individuals accessing Medicaidfunded community-based services without the demonstration.
f. Enrollment Ceiling. Description of the enrollment ceiling. This description shall
include the process for amending the enrollment ceiling.
g. Quality. Description of an overall quality assurance monitoring plan that includes,
but not be limited to the following:
•
•
•
•
•
•
•
•

quality indicators to be employed to monitor service delivery under the
demonstration and the system to be put in place so that feedback from quality
monitoring will be incorporated into the program;
the mechanisms the State will utilize to assure that the care needs of vulnerable
populations participating in this demonstration (i.e., the elderly and disabled) are
satisfied, and that funds provided to these beneficiaries are used appropriately;
the system the State will operate by which it receives, reviews and acts upon
critical events or incidents, with a description of the critical events or incidents;
case management staff for purposes of monitoring participant health and welfare;
quality monitoring surveys to be conducted, and the monitoring and corrective
action plans to be triggered by the surveys;
plans to report survey results, service utilization, and general quality assurance
findings to CMS as part of the quarterly and annual reports;
procedures for assuring quality of care and participant safeguards;
procedures for insuring against duplication of payment between the
demonstration, fee for service and Home and Community-Based Services
programs; and fraud control provisions and monitoring.

h. Education, Counseling, Fiscal/Employer Agent and Support Services.
Descriptions of the following topics will be included:
•
•
•
•

•

the State’s relationships and arrangements with organizations providing
enrollment/assessment, counseling, training, and fiscal/employer agent services;
the procurement mechanism, standards, scope of work and payment process for the
fiscal/employer agent;
procedures for ensuring sufficient availability of fiscal/employer agent services for
participants who do not pass the mandatory test on employer responsibilities;
procedures for mandatory testing of participants related to fiscal and legal
responsibilities and training opportunities and support services available for
participants of the demonstration who require assistance with their fiscal and legal
responsibilities; and
the procedures for conducting participants background checks on potential
providers and informing participants of the results of the criminal background
checks.

8

i.

Participant Protections: A description of the State procedures and processes to
assure that protections are in place. The description will include the following:
•

•

•

•
•

procedures to assure that families have the requisite information and/or tools to
direct and manage their care, including but not limited to employer agent services
such as training in managing the caregivers, assistance in locating caregivers, as
well as completing and submitting paperwork associated with billing, payment
and taxation;
a viable system in place for assuring emergency back up and emergency response
capability in the event those providers of services and supports essential to the
individual’s health and welfare are not available. While emergencies are defined
and planned for on an individual basis, the State also has system procedures in
place;
procedures for how the State will work with families who expend their
individualized budget in advance of the re-determination date to assure that
services needed to avoid out-of-home placement and the continuation of the
health and welfare of the individual are available;
procedures for how decisions will be made regarding unexpended resources at the
time of budget re-determination; and
process by which the State makes available to participants, at no cost, provider
qualification/background checks.

j. Evaluation Design. A description of the State’s evaluation design. The description
will include the following:
• discussion of the demonstration hypotheses that will be tested;
• outcome measures that will be included to evaluate the impact of the
demonstration;
• what data will be utilized;
• methods of data collection;
• effects of the demonstration will be isolated from those other initiatives occurring
in the State;
• any other information pertinent to the State’s evaluative or formative research via
the demonstration operations; and
• plans to include interim evaluation findings in the quarterly and annual progress
reports (primary emphasis on reports of services being purchased and participant
satisfaction.)

9

ATTACHMENT A
GENERAL FINANCIAL REQUIREMENTS
1. The State will provide quarterly expenditure reports using the Form CMS-64 to
report total expenditures for services provided under the Medicaid program,
including those provided through the demonstration under Section 1115 authority.
The CMS will provide Federal Financial Participation (FFP) for allowable
demonstration expenditures only as long as they do not exceed the pre-defined
limits as specified in Attachment B (Monitoring Budget Neutrality for the
demonstration).
2. a. In order to track expenditures under this demonstration, the State will report
demonstration expenditures through the Medicaid and State Children’s Health
Insurance Program Budget and Expenditure System (MBES/CBES),
following routine CMS-64 reporting instructions outlined in Section 2500 of
the State Medicaid Manual. All expenditures subject to the budget neutrality
cap will be reported on separate Forms CMS-64.9 WAIVER and/or 64.9P
WAIVER, identified by the demonstration project number assigned by CMS
(including the project number extension, which indicates the demonstration
year in which services were rendered). For monitoring purposes, cost
settlements must be recorded on Line 10.b, in lieu of Lines 9 or 10c. For any
other cost settlements (i.e., those not attributable to this demonstration), the
adjustments should be reported on lines 9 or 10.c, as instructed in the State
Medicaid Manual. The term, "expenditures subject to the budget neutrality
cap," is defined below in item 2.c.
b. For each demonstration year, a Form CMS-64.9 WAIVER and/or 64.9P
WAIVER will be submitted reporting expenditures subject to the budget
neutrality cap. All expenditures subject to the budget neutrality ceiling for
demonstration eligibles must be reported. The sum of the expenditures, for all
demonstration years reported during the quarter, will represent the
expenditures subject to the budget neutrality cap (as defined in 2.c.).
c. For the purpose of this section, the term "expenditures subject to the budget
neutrality cap" will include all Medicaid expenditures on behalf of
demonstration participants, and those individuals eligible to participate (as
described in number 3.c. and d. of this section) that are also receiving the
services subject to the budget neutrality cap. The services subject to budget
neutrality include the following categories as they appear on the CMS-64
WAIVER forms: Home Health Services; Home and Community-Based
Services, Personal Care Services; Targeted Case Management; Hospice
Benefits; and Other Care Services (to include the subsets of Non-Emergency
Transportation, and Durable Medical Equipment). (THE ACTUAL
SERVICES INCLUDED COULD VARY DEPENDING ON THE
INFORMATION SUPPLIED BY THE STATE.)

10

d. Administrative costs will not be included in the budget neutrality limit, but the
State must separately track and report additional administrative costs that are
directly attributable to the demonstration.
e. All claims for expenditures subject to the budget neutrality cap (including any
cost settlements) must be made within 2 years after the calendar quarter in
which the State made the expenditures. Furthermore, all claims for services
during the demonstration period (including any cost settlements) must be
made within 2 years after the conclusion or termination of the demonstration.
During the latter 2-year period, the State must continue to identify separately
net expenditures related to dates of service during the operation of the 1115
Demonstration on the Form CMS-64 in order to properly account for these
expenditures in determining budget neutrality.
f. The procedures related to this reporting process, report content, and frequency
must be discussed by the State in the Operational Protocol (see Section V.)
3.

a. For the purpose of calculating the budget neutrality expenditure cap described
in Attachment B, the State must provide to CMS on a quarterly basis the
actual number of eligible member/months for the demonstration eligibles as
defined below. This information should be provided to CMS in conjunction
with the quarterly progress report referred to in number 10 of Section III. If a
quarter overlaps the end of one demonstration year (DY) and the beginning of
another, member/months pertaining to the first DY must be distinguished
from those pertaining to the second. (Demonstration years are defined as the
years beginning on the first day of the demonstration, or the anniversary of
that day.) Procedures for reporting eligible member/months must be defined
in the Operational Protocol (see Section V.).
b. The term, “eligible member/months” refers to the number of months in which
persons are eligible to receive services. For example, a person who is eligible
for 3 months contributes three eligible member/months to the total. Two
individuals who are eligible for 2 months each contribute two eligible member
months to the total, for a total of four eligible member/months.
c.

The Independence Plus Initiative Medicaid eligibility group (MEG) consists
of persons residing in the geographic service areas under the demonstration
who are using home health agency (HHA) services and for 12 months have
utilized at least one service per month. (NOTE: TO BE MODIFIED AS
NECESSARY TO ADDRESS EACH DEMONSTRATION’S ELIGIBILITY
CRITERIA)

d. The term “demonstration eligibles” refers to persons who are eligible in the
geographic areas of the demonstration and receiving services subject to the

11

budget neutrality cap, whether or not they are participants of the cashed out
feature of the demonstration.
4. The standard Medicaid funding process will be used during the demonstration. The
State must estimate matchable Medicaid expenditures on the quarterly Form CMS-37.
As a supplement to the Form CMS-37, the State will provide updated estimates of
expenditures subject to the budget neutrality cap as defined in 2c. of this Attachment.
The CMS will make Federal funds available based upon the State's estimate, as
approved by CMS. Within 30 days after the end of each quarter, the State must submit
the Form CMS-64 quarterly Medicaid expenditure report, showing Medicaid
expenditures made in the quarter just ended. The CMS will reconcile expenditures
reported on the Form CMS-64 with Federal funding previously made available to the
State for the quarter, and include the reconciling adjustment in the finalization of the
grant award to the State.
5. The CMS will provide Federal Financial Participation (FFP) at the applicable Federal
matching rate for the following, subject to the limits described in Attachment B:
a. Administrative costs, including those associated with the administration of the
demonstration.
b. Net expenditures and prior period adjustments of the Medicaid program that are
paid in accordance with the approved State Plan.
c. Net medical assistance expenditures made under Section 1115 Demonstration
authority, including those made in conjunction with the demonstration.
6. The State will certify State/local monies used as matching funds for the Independence
Plus Initiative and will further certify that such funds will not be used as matching
funds for any other Federal grant or contract, except as permitted by Federal law.

12

ATTACHMENT B
MONITORING BUDGET NEUTRALITY FOR THE DEMONSTRATION
The following describes the method by which budget neutrality will be assured under the
demonstration. The demonstration will be subject to a limit on the amount of Federal
Title XIX funding that the State may receive on selected Medicaid expenditures during
the demonstration period. This limit will be determined using a per capita cost method.
In this way, the State will be at risk for the per capita cost (as determined by the method
described below) for Medicaid eligibles, but not at risk for the number of eligibles. By
providing FFP for all eligibles, CMS will not place the State at risk for changing
economic conditions. However, by placing the State at risk for the per capita costs of
Medicaid eligibles, CMS assures that the demonstration expenditures do not exceed the
levels that would have been realized had there been no demonstration.
For the purpose of calculating the overall expenditure limit for the demonstration,
separate budget estimates will be calculated for each year on a demonstration year (DY)
basis. The annual estimates will then be added together to obtain an overall expenditure
limit for the entire demonstration period. The Federal share of this estimate will
represent the maximum amount of FFP that the State may receive during the 5-year
period for the types of Medicaid expenditures described below. For each DY, the Federal
share will be calculated using the FMAP rate(s) applicable to that year.
Projecting Service Expenditures
Each demonstration year budget estimate of Medicaid service expenditures will be
calculated as the product of the trended monthly per person cost times the actual number
of eligible/member months as reported to CMS by the State under the guidelines set forth
in Attachment A number 3.a. The State Fiscal Year (SFY) 2000 base year cost is
$31,966.46 (or $ 2,663.87 monthly per person cost) and the trended amounts by SFY are
the following (THE NUMBERS PROVIDED ARE SAMPLES FOR PURPOSE OF
ILLUSTRATION – THE ACTUAL AGREEMENT WOULD BE BASED ON
INFORMATION PROVIDED BY THE STATE ON THE INCLUDED WORKSHEET):
State Fiscal Year
SFY 2002
SFY 2003
SFY 2004
SFY 2005
SFY 2006
SFY 2007

Trended Monthly Per Person
Cost
$
$
$
$
$
$

2948.11
3101.41
3262.37
3432.01
3610.48
3798.23

Demonstration Years which do not align with State Fiscal Years or which fall beyond the
range of years shown will be calculated using an annual trend rate of 5.2% or a monthly
trend rate of .423336% (THE TREND RATE USED IS FOR THE PURPOSE OF

13

ILLUSTRATION – THE ACTUAL AGREEMENT WOULD BE BASED ON
INFORMATION FROM THE STATE. THE TREND RATE WOULD BE THE
LOWER OF THE STATE’S TREND OR THE TREND FROM THE PRESIDENTS
BUDGET.)
Using the trend rates to produce non-Federal fiscal year PMPM cost estimates
Because the beginning and the end of the demonstration are unlikely to coincide with
either the Federal or State fiscal year, the following methodology will be used to produce
DY estimates of PMPM cost. Using the monthly equivalent growth rate of .423336%,
the appropriate number of monthly trend factors will be used to convert SFY 2000 base
year PMPM costs to PMPM costs for the first DY. After the first DY, the annual trend
factor of 5.2% will be used to trend forward from one year to the next. (This procedure is
described more fully in the sample calculations presented below.)
Sample Calculations
First Demonstration Year:
As an example, assume that the base year (SFY ended 6/30/2000) per capita cost for the
enrolled population is $1,000, and the first year of a demonstration (DY 2001) beginning
January 1, 2001, and ends December 31, 2001. DY 2001 is 18 months in time beyond
SFY 2000; therefore, the monthly trend factor must be applied to trend SFY 2000 cost
forward to DY 2001. Applying the monthly trend factor to bring the base year estimate
forward to DY 2001 results in PMPM cost of $1079. ($1079 = $1000 x 1.0042333618)
Second and Subsequent Demonstration Years:
Since DY 2002 is 12 months beyond DY 2001, 12 months of growth factor are needed.
Applying the 5.2 percent growth factor to the estimated DY 2001 PMPM cost of $1079
gives a DY 2002 PMPM cost of $1135.
Impermissible DSH, Taxes or Donations
The CMS reserves the right to adjust the budget neutrality ceiling to be consistent
with enforcement of impermissible provider payments, health care related taxes, new
Federal statutes, or policy interpretations implemented through letters, memoranda or
regulations. The CMS reserves the right to make adjustments to the budget neutrality
cap if any health care related tax that was in effect during the base year, or provider
related donation that occurred during the base year, is determined by CMS to be in
violation of the provider donation and health care related tax provisions of 1903(w) of
the Social Security Act. Adjustments to annual budget targets will reflect the phase
out of impermissible provider payments by law or regulation, where applicable.
How the Limit will be Applied
The limit calculated above will apply to actual expenditures for long-term care services,
as reported by the State under Attachment A. If at the end of the demonstration period
the budget neutrality provision has been exceeded, the excess Federal funds will be
returned to CMS. There will be no new limit placed on the FFP that the State can claim
for expenditures for recipients and program categories not listed. If the demonstration is

14

terminated prior to the 5-year period, the budget neutrality test will be based on the time
period through the termination date.
Expenditure Review
The CMS shall enforce budget neutrality over the life of the demonstration, rather than
on an annual basis. However, no later than 6 months after the end of each demonstration
year, CMS will calculate an annual expenditure target for the completed year. This
amount will be compared with the actual FFP claimed by the State under budget
neutrality. Using the schedule below as a guide, if the State exceeds the cumulative
target, they must submit a corrective action plan to CMS for approval. The State will
subsequently implement the approved program.
Year
Year 1
Year 2
Year 3
Year 4
Year 5

Cumulative target definition
Year 1 budget estimate plus
Years 1 and 2 combined budget estimate plus
Years 1 through 3 combined budget estimate plus
Years 1 through 4 combined budget estimate plus
Years 1 through 5 combined budget estimate plus

Percentage
8 percent
3 percent
1 percent
0.5 percent
0 percent

15

ATTACHMENT C

SUMMARY SCHEDULE OF REPORTING ITEMS

Item
Monthly Conference
Calls
Operational Protocol

Quarterly/Annual
Progress Reports

Final Report

Timeframe for Item
Prior to demonstration
implementation and Postimplementation.
Due to CMS 90 days prior to
implementation, CMS comments
30 days prior to implementation,
and State completion/CMS
approval prior to implementation.
Due to CMS 60 days after the end
of a quarter.

Due to CMS 180 days after the
end of the demonstration.

Frequency of Item
Monthly progress calls with
CMS and the State.
One Operational Protocol.
Changes to the Operational
Protocol must be submitted and
approved by CMS.
One quarterly report per Federal
Fiscal Year quarter during
operation of the demonstration;
the report for the fourth quarter
of each year will serve as the
annual progress report.
One final report.

16

Independence Plus
A Demonstration Program for Family or Individual
Directed Community Services Waiver
§ 1915 (c) of the Social Security Act

Created by:

Center for Medicaid and State Operations

NOTE: This document has not yet received OMB approval of the information
collection pursuant to the Paperwork Reduction Act.

Table of Contents
TEMPLATE FOR INDEPENDENCE PLUS: A DEMONSTRATION PROGRAM FOR
FAMILY OR INDIVIDUAL DIRECTED COMMUNITY SERVICES WAIVER 1915(c)
VERSION
I. STATE PROPOSAL INFORMATION

3

II. GENERAL DESCRIPTION OF PROGRAM

3

III. ASSURANCES

4

IV. WAIVERS REQUESTED

5

V. STATE SPECIFIC ELEMENTS
Levels Of Care
Target Population
Medicaid Eligibility
Services

6
6
6
8
9

VI. COST NEUTRALITY

10

VII. ADDITIONAL REQUIREMENTS
Plan Of Care
Individual Budgets
Provider Selection
Plan Of Care Management
Participant Protections
Quality Assurance & Improvement
Contact Person
Authorizing Signature

10
10
11
11
11
12
12
13
13

2

Template for Independence Plus: A Demonstration Program for
Family or Individual Directed Community Services 1915(c) Waiver
Application
I. State Proposal Information
The State of ________________ requests approval of a Medicaid Home and Community-Based
Services (HCBS) Waiver under the authority of Section 1915(c) of the Social Security Act. The
program, to be entitled: __________________________ will allow Medicaid beneficiaries to
arrange and purchase family and individual supports and related services as described below.
The proposed effective date of this waiver program is _________________________. Initial
waivers are approved for three years. Renewal waivers are extended for five years.
Line of Authority for Waiver Operation: (Note: The State Medicaid Agency is ultimately
accountable for the operation of the program, but may allow daily operations to be
managed by another entity of State government.) Check one:
_____ The waiver will be operated directly by the ____________________________
Unit of the State Medicaid Agency/Single State Agency.
_____ Operational management and responsibilities of the waiver will be carried out by
______ (another State Agency) and will be subject to an explicit interagency agreement
that ensures for accountability and effective management for all requirements and
assurances under this waiver. The single State Agency will retain the responsibilities of
issuing policies, rules and regulations concerning this waiver. A copy of the interagency
agreement setting forth the specific agency responsibilities and authorities is attached and
is made pursuant to Section 1902(a) of the Act and 42 regulations at 42 CFR 431.10
which stipulates the roles and responsibilities of the single State Agency.
II. General Description of Program
The purpose of the program is to provide assistance for families with a member who requires
long-term supports and services, or to individuals who require long-term supports and services,
so that the individual may remain in the family residence or in their own home. Eligibility will
be limited to those individuals who require long-term supports at a level typically provided in an
institution, as specified in this application.
The State has the flexibility to define a range of community-based services that will support
families and individuals. Families and individuals will work with the State to identify, through a
family or person-centered planning process, those services and supports needed to avoid
placement in an institutional setting or placement in group living arrangements of greater than
four persons. The State will maintain the ability to control costs and, in conjunction with
individuals or families, establish mutual expectations regarding available resources. These
resources will be identified through an established methodology, open for public inspection, for
determining an individual budget that would be based upon actual service utilization data.
3

Through the provision of services and supports identified through the plan of care and the
operation of a quality assurance and improvement program, the State will ensure the health and
welfare of the individuals in the program. In addition, the program will provide assurances of
fiscal integrity and include participant protections that will be effective and family-friendly.
(Additional information, specific to the State administration is included in Appendix A.)
III. Assurances
The State provides the following assurances to CMS:
Health & Welfare - Necessary safeguards have been taken to protect the health and welfare of
persons receiving services under this waiver. Those safeguards are described in Appendix B
and include:
A. Adequate standards for all types of providers that furnish services under the waiver;
B. Assurance that the standards of any State licensure or certification requirements are
met for services or for individuals furnishing services that are provided under the
waiver. The State assures that these requirements will be met on the date that the
services are furnished; and
C. Assurance that all facilities covered by Section 1616(e) of the Social Security Act, in
which Home and Community-Based Services will be provided, are in compliance
with applicable State standards for board and care facilities.
Check one:
_____ Home and Community-Based Services will not be provided in facilities
covered by Section 1616(e) of the Social Security Act.
_____ A list of facilities covered by 1616(e) of the Social Security Act, in which
HCBS are furnished, and a copy of the standards applicable to each type
of facility identified above are also maintained by the Medicaid Agency.
These facilities will be used for the limited purpose
of:___________________________________
(Note: For example, respite care only when other services are
unavailable.)
Financial Accountability - The State will maintain the financial integrity of the HCBS Waiver
program. The State will assure financial accountability for funds expended for Home and
Community-Based Services, provide for an independent audit of its waiver program, and will
maintain and make available to HHS, the Comptroller General, or other designees, appropriate
financial records documenting the cost of services provided under the waiver, including reports
of any independent audits conducted. See Appendix G-3.
Evaluation of Need - The State will provide for an evaluation (and periodic reevaluations, at
least annually) of the individuals’ need for an institutional level of care, when there is a
reasonable indication that individuals might need such services in the near future (one month or

4

less) but for the availability of Home and Community-Based Services. The requirements for
such evaluations and reevaluations are detailed in Appendix D.
Choice of Alternatives - When an individual is determined to require a level of care provided in
a NF, hospital, or ICF/MR, the individual or his or her legal representative will be:
A. Informed of any feasible alternatives under the waiver; and
B. Given the choice of either institutional or Home and Community-Based Services.
The State will provide an opportunity for a fair hearing under 42 CFR Part 431, subpart E, to
persons who are not given the choice of home or community-based services as an alternative to
institutional care, or whose services are denied, suspended, reduced or terminated.
Average per capita expenditures - The average per capita expenditures under the waiver will
not exceed 100 percent of the average per capita expenditures for the level(s) of care, for which
this waiver is an alternative, under the State plan that would have been made in that fiscal year
had the waiver not been granted. Cost neutrality is demonstrated in Appendix G.
Actual total expenditures - The State's actual total expenditures for Home and
Community-Based Services and other Medicaid services under the waiver and its claim for FFP
in expenditures for the services provided to individuals under the waiver will not, in any year of
the waiver period, exceed 100 percent of the amount that would be incurred by the State's
Medicaid program for these individuals in the institutional setting(s) for which this waiver is an
alternative in the absence of the waiver. Cost neutrality is demonstrated in Appendix G.
Services absent the waiver - Absent the waiver, participants would receive the services
appropriate to the level of care typically provided in institutional settings available through the
State plan.
Reporting - The agency will provide CMS annually with information on the impact of the
waiver on the type, amount and cost of services provided under the waiver and on the health and
welfare of the persons served through the waiver. The information will be consistent with a data
collection plan designed by CMS. Reporting is described in Appendix F-2

IV. Waivers Requested
Statewideness: The State requests a waiver of the "Statewideness" requirements set forth in
Section 1902(a)(1) of the Act.
_____ No.
_____ Yes.

Services will be available Statewide.
Waiver services will be furnished only to individuals in the following
geographic areas or political subdivisions of the State (Specify):
________________________________________________________________________
________________________________________________________________________

5

Comparability: The State requests a waiver of the requirements contained in Section
1902(a)(10)(B) of the Act, to provide services to individuals served on the waiver that are not
otherwise available to other individuals under the approved Medicaid State plan.
Income and Resources: The State requests a waiver of 1902(a)(10)(C)(i)(III) of the Social
Security Act in order to use institutional income and resource rules for the medically needy.
__________ Yes

__________ No

__________ N/A

V. State Specific Elements
A. Levels Of Care: This waiver is requested to provide Home and Community-Based
Services (HCBS) to individuals who, but for the provision of such services, would
require the following levels (s) of care, the cost of which could be reimbursed under the
approved Medicaid State plan: (check all that apply)
_____ Hospital
_____ Nursing Facility
_____ ICF/MR
B. Target Population: A waiver of Section 1902(a)(10)(B) of the Act is requested to limit
Home and Community-Based Services waiver services to select groups of individuals
who would be otherwise eligible for waiver services. The target groups are indicated
below:
1. Target group per 42 CFR 441.301(b)(6) – Check all disability and age categories
that apply. (Note: Current regulations governing 1915(c) waivers do not allow
persons under age 65 with mental retardation or developmental disability – and no
concurrent physical disability – to be served in a waiver that serves persons with
physical disabilities only. Combining populations under the 1115 Demonstration
authority is allowable.)
Category

CHILDREN
AGE RANGE
From

To

Aged only
Disabled (Physical)
Disabled (Other)
Brain Injury
(Acquired)
Brain Injury
(Trauma)
HIV/AIDS

6

ADULTS
AGE RANGE
From

To

AGED
AGE RANGE
From

Medically Fragile
Technology
Dependent
Autism
Developmental
Disability
Mental Retardation
Mental Illness
2. States have the discretion to further define these target groups. If the State wishes
to further define, please describe below:
__________________________________________________________________
__________________________________________________________________
__________________________________________________________________
__________________________________________________________________

3. The State selects the following option regarding individual cost limits:
______ A. No otherwise eligible individual will be denied services or
enrollment in the waiver solely because the cost of the
individual’s Home and Community-Based Services exceeds the
average institutional Medicaid payment for the applicable level of
care.
_______ B. Otherwise eligible individuals may be denied home or
community-based services if the agency reasonably expects that
the cost of the Home and Community-Based Services would
exceed the cost of an equivalent and applicable level of
institutional care, pursuant to 42 CFR 441.301(a)(3). The State
selects the following method to calculate these costs:
______ Individualized Computation. The Medicaid cost
of the individual's service plan is compared to the cost of
serving this particular individual in the institutional
setting.
______ Mathematical Average. The Medicaid cost of
the individual's service plan will be compared to the state's
average per capita cost of applicable institutional care at
________ 100% of the institutional average or a level
higher than 100% ( ________%). Further, the limit will
be calculated on the basis of:
_________ 1) Level of care
7

_________ 2) Diagnosis or condition

C. Medicaid Eligibility: All eligibility groups included under this waiver are covered in the
State plan. The State will apply all applicable FFP limits under the plan.
1. Eligibility Criteria: Specify whether your State uses the eligibility criteria used by
the Supplemental Security Income (SSI) program or whether it uses more restrictive
eligibility criteria than those of the SSI program for aged, blind, and disabled
individuals: (check one):
____ SSI Criteria or 1634 State. The State uses SSI criteria.
____ 209(b) State. The State uses more restrictive eligibility criteria for aged
blind, and disabled individuals than the criteria used under the SSI program.
2. Eligibility Groups Served: Individuals receiving services under this waiver are
eligible for Medicaid under the following eligibility groups: (check one):
a.
All eligibility groups covered in the State plan are included under this
waiver.
b.
Only the following groups covered under the State plan are included
under this waiver. (Check all that apply)
1. _____ Low-income families with children as described in Section
1931 of the Social Security Act
2. _____ SSI Recipients
3. _____Aged, blind or disabled who are eligible under 42 CFR 435.121
4. _____ Medically needy (A waiver of Section 1902(a)(10)(C)(i)(III) of
the Social Security Act is requested to use institutional income and
resource rules for the medically needy.)
5. _____ All other optional and mandatory groups under the plan except
for those individuals who would be eligible for Medicaid only if
they were in an institution).
6. _____ Individuals who would be eligible for Medicaid only if they
were in an institution
7. _____ Individuals who would only be eligible for Medicaid, without
spend down income, if they were living in a hospital, NF or
ICF/MR. (Check one)
_____ All Individuals
_____ Limited to:
A special income level equal to:
_____300% of the SSI Federal Benefit Rate (FBR), OR
_____ %, a percentage lower than 300% of FBR, OR
$____, a specific amount that is lower than 300% of FBR
_____ Aged blind and disabled who meet requirements that are
more restrictive than those in the SSI program

8

(Please explain:________________________________________
_____________________________________________________
_____ Medically needy without spend down
_____ Other: _________________________________________
3.

Spousal Impoverishment Protection: Spousal impoverishment rules may be used
for determining eligibility for the special Home and Community-Based Waiver
eligibility group at 42 CFR 435.217 for individuals who have a spouse residing in
the community. Further, these rules may apply to the post-eligibility treatment of
income.
The State will use spousal impoverishment rules for determining income:
Yes
No
The State will use spousal impoverishment rules for the post-eligibility treatment
of income:
_____ Yes
_____ No

D. Services: The State requests that the following Home and Community-Based Services,
as set forth in 42 CFR 440.180, be included under this waiver (Check all that apply here
and define in Appendix B): (NOTE: All services must meet applicable regulatory
standards and CMS policy guidance. Refer to Appendix B for new self-directed service
descriptions.)
Check all that apply:
Service
Case Management
Homemaker Services
Home Health Aide
Services
Personal Care Services
(may include Attendant
Care)
Adult Day Health
Services
Habilitation Services
Respite Services
Supports Brokerage
Services/Functions
(Required)
Fiscal/Employer Agent
Services/Functions
(Required)
Other (Describe in
Appendix B)

Family or Individual
Directed Method

9

Provider or
Other Service Delivery Method

VI. Cost neutrality
The State has provided the supporting information/data to demonstrate cost neutrality in
Appendix G.

VII. Additional Requirements
A. Plan Of Care: A written plan of care will be developed for each individual under this
waiver utilizing a family or person-centered planning process that reflects the needs and
preferences of the individual and their family. The State’s procedures governing the plan
of care and the utilization of family or person-centered planning are included in
Appendix E.
(Note: Family or person-centered planning is a process, directed by the family or the
individual with long-term care needs, intended to identify the strengths, capacities,
preferences, needs and desired outcomes of the individual. The family or individual
directs the family or person-centered planning process. The process includes participants
freely chosen by the family or individual who are able to serve as important contributors.
The family or person-centered planning process enables and assists the individual to
identify and access a personalized mix of paid and non-paid services and supports that
will assist him/her to achieve personally-defined outcomes in the most inclusive
community setting. The individual identifies planning goals to achieve these personal
outcomes in collaboration with those that the individual has identified, including medical
and professional staff. The identified personally-defined outcomes and the training,
supports, therapies, treatments and/or other services the individual is to receive to achieve
those outcomes become a part of the plan of care.)
All services will be furnished pursuant to a written plan of care.
This plan of care will describe the services and supports (regardless of funding source) to
be furnished, their projected frequency, and the type of provider who will furnish each.
The plan of care will address how potential emergency needs of the individual will be
met.
The plan of care will be subject to the approval of the Medicaid Agency.
FFP will not be claimed for waiver services furnished prior to the development of the
plan of care or services that are not included in the individual written plan of care.

10

B. Individual Budgets:
(NOTE: Individual budgets include the value of the waiver services available to the
family or individual to support the individual’s plan of care. Only waiver services as
defined by the State are included in the individual budget. This amount of money
designated in the budget is established by a methodology determined by the State and the
amount is agreed upon with the family or individual.)
Check one:
_____ The State has established a uniform methodology by which all individual
budgets in the State will be calculated. The methodology is described in
Appendix H. (Note: Minimum requirements of the methodology are that the
budget is built upon actual service utilization and cost data, the methodology is
described to the individual and their family, the methodology is open for
inspection by authorized public entities including, but not limited to CMS, and
there is a process for re-determination.)
_____ The State has established a minimum set of criteria and an approval
process for methodologies developed by subcontractors, counties or other entities
with which the State has contracted for the day-to-day operation of the waiver.
The criteria by which individual budget methodologies will be reviewed and the
approval process is described in Appendix H. (Note: Minimum requirements of
the methodology are that the budget is built upon actual service utilization and
cost data, the methodology is described to the individual and their family, the
methodology is open for inspection by authorized public entities including, but
not limited to, CMS, and there is a process for re-determination. Although the
Medicaid Agency may contract with another agency or organization for the daily
operation of the waiver program, it must retain the authority to issue policies,
rules and regulations related to the waiver.)
C. Provider Selection: Families and individuals will have flexibility to select qualified
providers of their choosing within the criteria established by the State. The criteria are
described in Appendix B.
D. Plan Of Care Management: Families and individuals will have the ability to direct the
services and supports identified in the plan of care within the resources available in the
established individual budget. Families will have maximum possible flexibility in the
utilization of resources delineated in the plan of care and individual budget. The State’s
description of how families may flexibly use resources while the State continues to assure
health and welfare is described in Appendix E.
(Note: As determined by the state, families and individuals may have the ability to move
resources among and between all or some of the services contained in the plan of care
without a formal plan of care revision. Families or individuals might have full discretion

11

to manage all of the plan or only parts of it. For example, the family or individual might
manage the homemaker services, but not the habilitation services.)
E. Participant Protections: The State assures that each of the protections below is in place
and described in Appendix I.
The State has procedures to assure that families have the requisite information and/or
tools to participant in a family or person-centered planning approach and to direct and
manage their care as outlined in the individual plan of care. The State will make
available and provide services such as assistance in locating and selecting qualified
workers, training in managing workers, completing and submitting paperwork associated
with billing, payment and taxation. Supports Brokerage and Fiscal/Employer Agent
Services/Functions are required and should be provided by one or more entities. The
services and the provider qualifications are described in Appendix B.
Upon family or individual request, the State makes available, at no cost, provider
qualification checks, including criminal background checks. (Note: Provider
qualifications for each service are described in Appendix B.)
The State has procedures to promote family and individual preferences and selections and
these are appropriately balanced with accepted standards of practice. This balance
requires deference to the individual whenever possible. Procedures will include
individual risk management planning (e.g., risk agreements or informed consent
contracts) to ensure that family or individual decisions are honored.
The State has a viable system in place for assuring emergency back-up and/or emergency
response capability in the event those providers of services and supports essential to the
individual’s health and welfare are not available. While emergencies are defined and
planned for on an individual basis, the State also has system procedures in place.
The State has procedures for how it will work with families or individuals and their
fiscal/employer agents (if applicable) to monitor the ongoing expenditure of the
individual budget.
The State has procedures for how it will handle those instances where this ongoing
monitoring has failed to prevent the expenditure of the individual budget in advance of
the re-determination date to assure that services needed to avoid out-of-home placement
and the health and welfare of the individual are available.
The State has procedures for how decisions will be made regarding unexpended resources
at the time of budget re-determination.
F. Quality Assurance & Improvement:
The State, through an organized quality assurance program, will provide appropriate
oversight and monitoring of its HCBS Waiver program to ensure that each of the

12

assurances contained in this application is met and to continually improve the operation
of the program. The program will involve families or individuals in the process of
assessing and improving quality. Details of this process are found in Appendix F of this
request. The State further assures that all problems identified by this monitoring will be
addressed in an appropriate and timely manner, consistent with their severity and nature
and will contain an incident management system to address critical events.
G. Contact Person: The State Medicaid Agency Representative that CMS may contact with
questions regarding the waiver request is:
Name:
Title:
Agency:
Address:
Telephone:
E-mail:
H. Authorizing Signature: This document, together with Appendices A through I, and all
attachments, constitutes the State's request for a Independence Plus: A Demonstration
Program for Family or Individual Directed Community Services Home and
Community-Based Services Waiver under Section 1915(c) of the Social Security Act.
The State affirms that it will abide by all conditions set forth in the waiver (including
Appendices and Attachments), and certifies that any modifications to the waiver request
will be submitted in writing by the State Medicaid Agency. Upon approval by CMS, this
waiver request will serve as the State's authority to provide Home and Community-Based
Services to the target group under its Medicaid plan. Any proposed changes to the
approved waiver will be formally requested by the State in the form of waiver
amendments.
The State assures that all material referenced in this waiver application (including
standards, licensure and certification requirements) will be kept on file at the Medicaid
Agency.
(Note: The request must be signed by the Governor, Single State Agency or Medicaid
Director, or a person within the State Medicaid Agency with the authority to sign on
behalf of the State.)
Signature:
Print Name:
Title:
Date:

13

APPENDIX A – DESCRIPTION OF THE WAIVER PROGRAM
(Note: The state must provide a narrative description of the waiver program beyond the general
description above. This includes the intended purposes of the waiver.)

14

APPENDIX B - SERVICE DEFINITIONS, STANDARDS AND
PROVIDER QUALIFICATIONS
A. SERVICE DEFINITIONS, STANDARDS & PROVIDER QUALIFICATIONS CHARTS
For each service that was checked under State Specific Elements/Services of the template, the
following chart must be completed. Each chart provides the State’s service definition, outlines
the provider qualifications and standards, and the service delivery method that govern the
provision of each service under the waiver.
Provider qualifications would be expected to vary by the type of service being provided or
managed. For those services for which there is a uniform State license or certification
requirement, the legal citation is provided. For State defined standards other than those governed
by State law, the standards are attached. Either the family or individual and the State Agency
may manage some services. For example, the family or individual might have self-directed
support services which include personal care type arrangements. The State may also have
personal care services provided by an agency. The provider requirements might be different
under these two arrangements. However, the differences must be explained.
For those services that are available in the State plan, the description must include those aspects
of the service that go beyond the State plan coverage. (Note: For example, if personal care
services are included in the State plan, personal care services provided under the scope of the
waiver must differ in amount, scope, supervision arrangements or provider type or be utilized
only when the state plan coverage is exhausted.)
The State has the authority to request that the Secretary approve “other” services identified by
the State as cost neutral and appropriate to avoid institutionalization. Each “other” service
defined by the State must be separately identified and defined and include the provider
qualifications.
Service/Function Definitions Not Described Elsewhere:
Supports Brokerage: Service/function that assists participating families and
individuals to make informed decisions about what will work best for them, are
consistent with their needs and reflect their individual circumstances. Serving as
the agent of the family or participant, the service is available to assist in
identifying immediate and long-term needs, developing options to meet those
needs and accessing identified supports and services. A family or personcentered planning approach is used. Supports Brokerage offers practical skills
training to enable families and individuals to remain independent. Examples of
skills training include providing information on recruiting and hiring personal
care workers, managing personal care workers and providing information on
effective communication and problem-solving. The service/function provides
sufficient information to assure that participants and their families understand the
responsibilities involved with self direction and assist in the development of an
effective back-up and emergency plan. States may elect to fulfill the requirement

15

of this service/function using a self-directed case manager or creating a distinct
service. States may elect to fulfill this required service/function either as a
service cost or an administration cost, but must clearly identify which method
will be used. The services/functions included in Supports Brokerage are
mandatory requirements of the template.
Fiscal/Employer Agent: Service/function that assists the family or individual to
manage and distribute funds contained in the individual budget including, but not
limited to, the facilitation of the employment of service workers by the family or
individual, including Federal, state, and local tax withholding/payments,
unemployment compensation fees, wage settlements, fiscal accounting and
expenditure reports, etc. States may elect to fulfill this required service/function
either as a service cost or an administration cost, but must clearly identify which
method will be used. This service/function, regardless of provider or method,
must be delivered under a family or person-centered planning process and is a
requirement of the template.
Other Services: Services appropriate to ensure the health and welfare of
individual participants and, in conjunction with other services, serve as an
alternative to institutionalization.

Service Title
Service
Definition
Provider
Requirements
State License
Certification
Other
Requirements or
Standards
Describe Service
Delivery Method
(Agency or Selfdirected)
B.

ASSURANCES THAT REQUIREMENTS ARE MET
1. The State assures that the standards of any State licensure or certification
requirements are met for services or for individuals furnishing services provided
under the waiver.

16

2.

C.

The State assures that each service furnished under the waiver is cost-effective
(compared to the cost of institutional care) and necessary to prevent
institutionalization. Cost effectiveness is demonstrated in Appendix G.

FREEDOM OF CHOICE
The State assures that each individual found eligible for the waiver will be given free
choice of all qualified providers of each service included in his or her written plan of
care.

17

APPENDIX C – INTENTIONALLY LEFT BLANK

18

APPENDIX D - ENTRANCE PROCEDURES AND REQUIREMENTS
APPENDIX D-1
a. QUALIFICATIONS OF INDIVIDUALS PERFORMING INITIAL EVALUATION
Persons performing initial evaluations of level of care for waiver applicants will have the
following educational/professional qualifications:
b. PROCESS FOR LEVEL OF CARE DETERMINATION
The following describes the process for evaluating and screening waiver applicants to
determine level of care:
c. CONSISTENCY WITH INSTITUTIONAL LEVEL OF CARE
The State will use the following methods to ensure that level of care determinations used for
the waiver program are consistent with those made for institutional care under the State plan:
APPENDIX D-2
a. REEVALUATIONS OF LEVEL OF CARE
Reevaluations of the level of care required by the individual will take place (at least
annually) according to the following schedule:
b. QUALIFICATIONS OF PERSONS PERFORMING REEVALUATIONS
Persons performing reevaluations of level of care will have the following qualifications:
c. PROCEDURES TO ENSURE TIMELY REEVALUATIONS
The State will employ the following procedures to ensure timely reevaluations of level of
care:
APPENDIX D-3
a. MAINTENANCE OF RECORDS
1. Records of evaluations and reevaluations of level of care will be maintained in the
following location(s):
2. Written documentation of all evaluations and reevaluations will be maintained as
described in this Appendix for a minimum period of 3 years.

19

b. COPIES OF FORMS AND CRITERIA FOR EVALUATION / ASSESSMENT
A copy of the written assessment instrument(s) to be used in the evaluation and reevaluation
of an individual's need for a level of care indicated in item 2 of this request is attached to this
Appendix. If this instrument differs from the form used to evaluate or assess institutional
level of care, a description of how and why it differs and an assurance that the outcome of the
determination is reliable, valid, and fully comparable is attached.
APPENDIX D-4
a. FREEDOM OF CHOICE AND FAIR HEARING
1. When an individual is determined to be likely to require a level of care provided in an
institutional setting, the individual or his or her legal representative will be:
a.

informed of any feasible alternatives under the waiver; and

b.

given the choice of either institutional or Home and Community-Based services.

PROCESS: The following describes the agency’s procedure(s) for informing eligible
individuals of the feasible alternatives available under the waiver and allowing these
individuals to choose either institutional or waiver services:
2. The agency will provide an opportunity for a fair hearing under 42 CFR Part 431, subpart
E, to individuals who are not given the choice of home or community-based services as
an alternative to the institutional care or who are denied the service(s) of their choice, or
the provider(s) of their choice.
PROCESS: The following describes the process for informing eligible individuals of their
right to request a fair hearing under 42 CFR Part 431, Subpart E:
b. FREEDOM OF CHOICE DOCUMENTATION
1. A copy of the form(s) used to document freedom of choice and to offer a fair hearing
is attached to this Appendix.
2. Copies of free choice documentation are maintained in the following location(s):
_______________________________.

20

APPENDIX E - PLAN OF CARE
APPENDIX E-1 - PLAN OF CARE DEVELOPMENT/MAINTENANCE
1. The attached policy and procedures define and guide the family or person-centered
planning process and assure that families are integrally involved in the plan development
and that the plan of care reflects their preferences, choices, and desired outcomes.
2. The following individuals are responsible for the preparation of the plans of care:
.
3. Copies of written plans of care will be maintained for a minimum period of 3 years in the
following location(s):
4. The plan of care is the fundamental tool by which the State will ensure the health and
welfare of the individuals served under this waiver. As such, it will be subject to periodic
review and update. These reviews will take place to determine the appropriateness and
adequacy of the services, and to ensure that the services furnished are consistent with the
nature and severity of the individual's disability, and responsive to the individual’s needs
and preferences. The minimum schedule under which these reviews will occur is:
5. If the State uses a standardized plan of care document, a copy of this form should be
submitted.
APPENDIX E-2 – MEDICAID AGENCY APPROVAL
The following is a description of the process by which the plan of care is made subject to the
approval of the Medicaid Agency.
APPENDIX E-3 – PLAN OF CARE MANAGEMENT
The following is a description of process and parameters within which families or individuals
have flexibility to utilize resources identified within the plan of care and the individual budget
that do not necessitate a formal revision to the plan of care. In addition, the State’s
infrastructure to support families or individuals in directing and managing their plan of care is
described here.

21

APPENDIX F – QUALITY ASSURANCE AND IMPROVEMENT
APPENDIX F-1 - QUALITY ASSURANCE & IMPROVEMENT PROGRAM
A description of the State’s quality assurance and improvement program is attached. This
description includes State policies and procedures which describe the:
1) frequency of quality assurance activities;
2) domains/dimensions/assurances that will be monitored (e.g., access, person-centered
service planning, provider capacity and capabilities, participant safeguards, participant
rights, participant outcomes and satisfaction, etc.);
3) process of discovery (including sampling methodologies and whether or not
information is collected from interviews with families/individuals in their community
residences);
4) identification of the persons responsible for conducting quality assurance activities and
their qualifications (including how families and individuals will be involved in the
process of assessing and improving quality);
5) provisions for periodically reviewing and revising its quality assurance policies and
procedures when necessary;
6) provisions for assuring that all problems identified by the discovery process will be
addressed in an appropriate and timely manner, consistent with the severity and nature of
deficiencies and
7) system to receive, review and act upon critical events or incidents.
APPENDIX F-2 ANNUAL REPORTS
A summary of the results of the State’s monitoring of recipient health and welfare and the
continuous improvement of waiver program operations will be submitted annually, as part of the
CMS approved reporting forms/process.

22

APPENDIX G – FINANCIAL DOCUMENTATION
APPENDIX G-1
COMPOSITE OVERVIEW AND DEMONSTRATION OF
COST NEUTRALITY FORMULA
LEVEL OF CARE: ________________________________________________________
Definitions:
(NOTE: A separate chart should be filled out for every level of care in the waiver program. The
State should also include a chart reflecting the weighted average of the combined levels of care
offered in the program.)
Factor D Estimated annual average per capita Medicaid cost for Home and CommunityBased Services for individuals in the waiver program.
Factor D’ Estimated annual average per capita Medicaid cost for all other services provided
to individuals in the waiver program
Factor G Estimated annual average per capita Medicaid cost for hospital, NF, or ICF/MR
care that would be incurred for individuals served in the waiver, were the waiver not granted.
Factor G’ Estimated annual average per capita Medicaid costs for all services other than
those included in Factor G for individuals served in the waiver, were the waiver not granted.

Col. 1
Year

Col. 2
Factor
D

Col. 3
Factor D’

Col. 4
Total:
D+D’

Col. 5
Factor G

1
2
3
4
5

23

Col. 6
Factor G’

Col. 7
Total:
G+G ?

Col. 8
Difference
(subtract column
4 from column 7)

If states elect to consider Supports Brokerage and/or Fiscal/Employer Agent
Services/Functions administratively rather than as wavier services, these costs and the
methodology used to calculate the costs must be identified.
Service
Supports Brokerage
Fiscal/Employer Agent

Estimated Costs

Methodology Description

APPENDIX G-2 - DERIVATION OF ESTIMATES
NUMBER OF UNDUPLICATED INDIVIDUALS SERVED
YEAR

UNDUPLICATED
INDIVIDUALS

EXPLANATION of ESTIMATE of NUMBER of
UNDUPLICATED INDIVIDUALS SERVED:

1
2
3
4
5

FACTOR D: AVERAGE COST OF WAIVER SERVICES
Waiver Service
(Add row for
each service)

# Users

Avg. Units/User

1
2
3
4
5
GRAND TOTAL:
TOTAL ESTIMATED UNDUPLICATED RECIPIENTS:
FACTOR D (Divide total by number of recipients)

24

Avg. Cost/Unit

Total Cost

PROJECTED AVERAGE LENGTH OF STAY IN WAIVER PROGRAM:
________________________________________________________________________
Please provide a narrative description and supporting documentation for the derivation of
the following factors:
FACTOR D DERIVATION:
FACTOR D’ DERIVATION:
FACTOR G DERIVATION:
FACTOR G’ DERIVATION:
Appendix G-3 METHOD OF PAYMENTS (check one):
Payments for all waiver and State plan services will be made through an approved
Medicaid Management Information System (MMIS).
Payments for some, but not all, waiver and State plan services will be made
through an approved MMIS. A description of the process by which the State will
make payments and maintain an audit trail is attached to this Appendix.
_____ Payment for waiver services will not be made through an approved MMIS. A
description of the process by which the State will make payments and maintain an
audit trail is attached to this Appendix.
Appendix G-4 – INDIVIDUAL BUDGET PROJECTIONS OF RESOURCES
WITHIN THE EXCLUSIVE CONTROL OF THE FAMILY OR THE
INDIVIDUAL. (This information is required, but will not be used in the
calculations of cost neutrality.)
Please estimate the proportion of families or persons who will have annual individual
budget amounts in the following ranges:
Budget Range
$1 – 5,000
$5001 – 10,000
$10,000 – 15,000
$15,001 – 20,000
$20,001 – 25,000
$25,001 – 50,000

Proportion of Participants

25

$50,000 – 75000
$75,001 – 100,000
$100,000 and above
100%

APPENDIX H – INDIVIDUAL BUDGETS
The following describes in detail EITHER:
The State’s uniform methodology for the calculation of individual budgets, OR
The criteria and approval process for entities with which the State has contracted for
day-to-day operations of the program.
This description addresses the minimum requirements that the methodology utilize actual
service utilization and cost data, how the methodology is explained to the family or
individual, the re-determination process, and how the methodology is open to public
inspection.

26

APPENDIX I – PARTICIPANT PROTECTIONS
The State procedures and processes to assure that each of the following protections is in
place are described below.
The State has procedures to assure that families and individuals have the requisite
information and/or tools to participate in a family or person-centered planning
approach and to direct and manage their care as outlined in the individual plan of
care. The State will make available and provide services such as assistance in
locating and selecting qualified workers, training in managing the workers,
completing and submitting paperwork associated with billing, payment and
taxation. Such functions are mandatory under the template and should be
provided by one or more entities. The services and the provider qualifications are
described in Appendix B.
Upon family or individual request, the State makes available at no cost, provider
qualification checks, including criminal background checks.
The State has procedures to promote family or individual preferences and
selections and these are appropriately balanced with accepted standards of
practice. This balance requires deference to the individual whenever possible.
Procedures will include individual risk management planning (e.g., risk
agreements or informed consent contracts) to ensure that family or individual
decisions are honored.
The State has a viable system in place for assuring emergency back up and/or
emergency response capability in the event those providers of services and
supports essential to the individual’s health and welfare are not available. While
emergencies are defined and planned for on an individual basis, the State also has
system procedures in place.
The State has procedures for how it will work with families and their employer
agents (if applicable) to monitor the ongoing expenditures of the individual
budgets.
The State has procedures for how it will handle those instances where this
ongoing monitoring has failed to prevent the expenditure of the individual
budget in advance of the re-determination date to assure that services
needed to avoid out-of-home placement and the health and welfare of the
individual are available.
The State has procedures for how decisions will be made regarding
unexpended resources at the time of budget re-determination.
The State has a viable system by which it receives, reviews and acts upon critical
events or incidents (states must describe critical events or incidents). This system

27

may include an existing process (e.g. child or adult protective services). This
system must be part of the Quality Assurance and Improvement Program.

28

Independence Plus: A Demonstration Program for Family or Individual
Directed Community Services
This initiative expedites the ability of states to offer families with a member who requires longterm supports and services, or individuals who require long-term supports and services, greater
opportunities to take charge of their own health and direct their own services. Families and
individuals will exercise greater choice, control and responsibility for their services within cost
neutral standards. Two template versions will be available to enable states to tailor the program to
their preferences; the §1115 Demonstration Template and the 1915(c) Waiver Template. These
templates further the interests of the administration, states and beneficiaries. The program builds
on the experience and research from a number of pioneer states that have pre-tested these concepts.
The Goals of the Templates
1. The templates will assist states to develop programs that will permit individuals needing longterm supports and services to obtain assistance while living with their family or in their own
home. This will be accomplished by:
• Recognizing the essential role of the family or individual in the planning and purchasing of
health care supports and services by providing family or individual control over an agreed
resource amount.
• Increasing family and individual satisfaction through the promotion of personal control and
choice - a major theme expressed during the New Freedom Initiative - National Listening
Session.
• Encouraging cost effective decision-making in the purchase of supports and services.
• Allowing eligible families and individuals to receive a cash allowance (in the §1115
Demonstration) or individual budget (in the 1915(c) Waiver) to obtain personal assistant
services and related supports.
• Promoting solutions to the problem of worker availability.
• Providing fiscal/employer agent and supports brokerage services to support and sustain
families or individuals as they direct their own services.
• Delaying or avoiding institutional or other high cost out-of-home placement by strengthening
supports to families or individuals.
2. The templates will provide states the tools, resources and guidance to create effective programs
and continue the CMS commitment to create a “culture of responsiveness” by:
• Assisting states with meeting their legal obligations under the Americans with Disabilities Act
(ADA) and the Supreme Court Olmstead decision.
• Providing flexibility for states seeking to increase the opportunities afforded families and
individuals in deciding how best to enlist or sustain home and community services.
• Incorporating the essential elements of self direction such as person-centered planning,
individual budgets, participant protections and quality assurance and improvements.
• Providing states with streamlined and standardized application formats to reduce the
administrative burden for preparing proposal submissions and to reduce the Federal review
period.

Features of the Templates
•

Electronic format for easier submission.

•
•
•
•

Database platform to enable electronic tracking, sorting, querying and analyzing.
Structured series of check boxes to facilitate completion.
Pop-up instructions imbedded in the check boxes offering completion instructions.
Technical Guide for developing the 1915(c) Waiver or the §1115 Demonstration applications.
Additional features of the §1115 Demonstration include simplified/streamlined budget
neutrality model and sample terms and conditions.

•

Independence Plus

A Demonstration Program for Family or
Individual Directed Community
Services Initiatives
SECTION 1915(c) WAIVER AND §1115 DEMONSTRATION
TEMPLATES
QUESTIONS AND ANSWERS

Intent of the Programs
Q1.

Why has CMS developed these program initiatives?

These initiatives assist states to achieve the goals established in President Bush’s New
Freedom Initiative. The President’s initiative is intended “… to ensure that all Americans
have the opportunity to live close to their families and friends, to live more independently,
to engage in productive employment and to promote community life.” - President George
W. Bush, Executive Order 13217.
The recognition of the strengths, preferences and desired outcomes of families of persons
with disabilities and persons with disabilities themselves is essential in the development
and delivery of effective and meaningful services. By allowing individuals with
disabilities, or their families, to direct the design and delivery of their own health care, they
will experience higher levels of satisfaction, avoid unnecessary institutionalization and use
resources more effectively.
The above represents some of the reasons that many state officials representing the elderly
and persons with disabilities have encouraged CMS to explore options related to “self
direction”. For example, a recent survey of State Medicaid Directors, Mental
Retardation/Developmental Disabilities Administrators and Vocational Rehabilitation
Administrators indicated that 69% of the responding administrators were interested in
advancing self-directed programs for persons with disabilities and 64% supported selfdirected programs for older persons. State officials expressed concern that complex
Medicaid laws present barriers to promote this service delivery method and that the
Federal government should simplify the process for approving applications for states to
establish or amend Home and Community-Based Services (HCBS) and other waiver
programs.

The programs will:
• Delay institutional or other high cost out-of-home placement by strengthening
supports to families or individuals, permitting the individual with a disability to live
in their family’s or own home.
• Recognize the essential role of the family or individual in the planning and
purchasing of health care services and supports by providing control over an agreed
upon resource amount.
• Facilitate cost effective decision-making in the purchase of supports and services.
• Increase family and individual satisfaction by facilitating control and choice,
concepts voiced by many persons participating in a National Listening Session New Freedom Initiative.
• Facilitate the states’ abilities to meet legal obligations under the Americans with
Disabilities Act (ADA) and the Supreme Court Olmstead decision.
Q2.

Why are two different templates provided (1915(c) and §1115)?

Sections 1115 and 1915(c) of the Social Security Act provide states two options to
establish family or individual directed community supports, however, the §1115
Demonstration option provides optimum flexibility. The §1115 Demonstration Template
must be used if the State wishes to:
• Establish a program serving multiple populations, such as person with mental
retardation and person with physical disabilities or
• Establish a program making cash directly available to demonstration
participants or
• Cover an eligible population other than those who meet an institutional level of
care.

Level of Care
Services Which May be
Self-directed
Cash

Q3.

Section 1115
Demonstration Authority
Any Level of Care
State Plan Services
Participant May or May Not
Manage the Cash Directly

1915(c) HCBS Waiver
Authority
People Meeting Institutional
Level of Care
HCBS Waiver Services
Only
Participant Uses
Fiscal/Employer Agent and
Does Not Manage Cash
Directly

What is new or innovative about this initiative?

This initiative provides guidance and assistance to states wishing to implement programs
to support the self direction of services and supports by persons with disabilities and their
families.
Q4.

What is meant by “self direction”?

Self direction refers to a service delivery system whereby families, elderly persons or
persons with disabilities have high levels of direct involvement, control and choice in

identifying, accessing and managing the services they obtain to meet their personal
assistance and other health related needs.

Q5.

Has DHHS permitted or approved this type of service delivery system previously?

Yes. The National Cash and Counseling Demonstration and Evaluation Project, co­
sponsored by DHHS and the Robert Wood Johnson Foundation (RWJF), operates in the
states of Arkansas, Florida and New Jersey under the authority of Section 1115 of the
Social Security Act. This demonstration uses an experimental approach to randomize
enrollees into a treatment or a control group. Treatment group participants are elderly and
younger Medicaid beneficiaries with significant long-term functional disabilities with
family caregivers serving as representatives, if necessary. Participants of the Project “selfdirect” their own home and community personal assistance services and supports utilizing
a cash allowance to purchase services or items needed to meet their personal care needs.
An equal number of recipients are randomized into the Control Group. These individuals,
while preferring to receive the cash allowance, remain in the traditional service delivery
program. The evaluation compares the level of satisfaction, utilization and expenditures
between the two groups. Similarly, a number of pioneer states are developing “selfdetermination” programs under the 1915(c) authority and are allowing individuals to
manage their services. These initiatives and their related experiences have been
instrumental in the design of the templates.
Q6.

How does this initiative differ from the existing Cash and Counseling
Demonstration and Evaluation Programs?

The two new templates are similar to the Cash and Counseling Demonstration and
Evaluation Program but include some refinements based on the experiences of the
participating states and states’ developing “self-determination” models. Each incorporates
direct family or individual involvement as an essential element of the program design. The
new templates, however, do not require participant assignment into a treatment or control
group.
Q7.

Do the templates cover individuals who are currently institutionalized and wish to
move into the community and enroll in a demonstration program?

Yes, the templates may be used to assist persons living in institutions to return to the
community. The individuals must, however, be returning to their own home or the home of
their families.
Relationship to State Program Initiatives
Q8.

How will these templates help states?

CMS developed these templates to further efforts toward building a culture of
responsiveness by creating an application that reduces the state administrative burden for
submission and the Federal review period. Specific features of the templates include:
• Electronic format for easier submission.

•
•
•
•

Q9.

Structured series of check boxes to be completed.
Database platform for the electronic submission to enable electronic tracking,
sorting, querying, and analyzing of each application (to be developed by mid2002).
Technical Guide to develop the application or the Operations Protocol.
For the §1115 Demonstration Template, the following is added:
o Pop-up instructions imbedded in the check boxes on how to complete
each question.
o Simplified budget neutrality models.
o Sample set of assurances or terms and conditions specific to self
direction.

Can a state already do what is proposed under these templates?

Yes. However, states and their partnering organizations have often been confused by the
existing array of choices and requirements. It has also been unclear to states as to how self
direction can fit within traditional waiver or demonstration frameworks. These templates
and the related material will provide guidance and administrative simplification. In
addition, states would not be required to randomly assign individuals into experimental
groups (treatment and control), but must allow individuals to participate in alternate
research strategies.
Q10.

Are states required to provide matching funds?

Yes. This initiative is part of Medicaid and must comply with basic Medicaid
requirements. In terms of payment, the state makes payments for services then the Federal
Government matches those expenditures according to the state’s Federal Medicaid
assistance payment rate.
Q11.

How should a state proceed if it wishes to amend an existing 1915(c) Waiver or §1115
Demonstration to incorporate one of the elements of self direction (e.g.,
Fiscal/Employer Agent, Individual Budget or Supports Brokerage)?

States wishing to add one of the new self-directed components prior to the renewal period
should contact CMS to discuss the anticipated changes. To understand fully the proposed
modifications, CMS staff may request submission of a written concept paper. The decision
will then be made to identify the most appropriate method by which the state will submit
the changes and the required documentation. Options may include (a) converting to the
new template or (b) amending an existing wavier to incorporate essential elements of the
self-directed approach.
Q12.

If a state wishes to renew an existing 1915(c) Waiver or a §1115 Demonstration to
include one of the elements of self direction or wishes to renew an existing wavier
that includes a self direction component, should the template be used?

Yes. Either the 1915(c) Waiver or the §1115 Demonstration Template must be used to
renew an existing waiver or demonstration if the state wishes to add one of the selfdirected components or has, in the past, offered a self-directed waiver service.

Accountability
Q13.

How does the Independence Plus Initiative assure state fiscal accountability?

Use of the Independence Plus §1115 Demonstration or the 1915(c) Waiver application will
maintain state fiscal responsibility by continuing to require states to meet statutory or
regulatory requirements. Budget neutrality policy for the §1115 Demonstration limits
Federal expenditures so that they do not exceed the levels that would have been realized
had there been no demonstration. The similar requirement for the 1915(c) version is cost
neutrality, which requires Federal funding to be no more than the institutional costs that
would have been incurred for waiver participants. In addition, states must ensure the
availability of fiscal/employer agent services and options for supports brokerage for the
individual.
Q14.

How does the Independence Plus initiative assure for the health and welfare of the
individual with the disability?

Use of the §1115 Demonstration or the 1915(c) Waiver Templates require states to design
and implement a quality assurance or improvement program and to implement procedures
related to participant protections.
As part of the template application process states will be required to develop procedures to
assure that families have the requisite information and/or tools to participant in a family or
person-centered planning approach and to direct and manage their care as outlined in the
individual plan of care. The state should make available and provide services such as
assistance in locating and selecting qualified workers, training in managing workers,
completing and submitting paperwork associated with billing, payment and taxation.
Supports Brokerage and Fiscal/Employer Services/Functions are required and should be
provided by one or more entities.
Upon family or individual request, the state will make available, at no cost, provider
qualification checks, including criminal background checks.
The state will have procedures to promote family and individual preferences and selections
and these will be appropriately balanced with accepted standards of practice. This balance
requires deference to the individual whenever possible. Procedures will include individual
risk management planning (e.g., risk agreements or informed consent contracts) to ensure
that family or individual decisions are honored.
The state will have a viable system in place for assuring emergency back-up and/or
emergency response capability in the event those providers of services and supports
essential to the individual’s health and welfare are not available. While emergencies are
defined and planned for on an individual basis, the state also will have system procedures
in place.
The state will have procedures for how it will work with families or individuals and their
fiscal/employer agents (if applicable) to monitor the ongoing expenditures of the individual
budget.

The state will have procedures for how it will handle those instances where ongoing
monitoring has failed to prevent the expenditure of the individual budget in advance of the
re-determination date to assure that services needed to avoid out-of-home placement and
the health and welfare of the individual are available.
The state will have procedures for how decisions will be made regarding unexpended
resources at the time of budget re-determination.
The state, through an organized quality assessment program, will provide appropriate
oversight and monitoring of its HCBS Waiver Program to ensure that each of the
assurances contained in the application is met and to continually improve the operation of
the program. The program will involve families or individuals in the process of assessing
and improving quality. The state will assure that all problems identified by this monitoring
will be addressed in an appropriate and timely manner, consistent with their severity and
nature and will contain an incident management system to address critical events.
Q15.

Will the states be limited in the size of the enrollment under one or both templates?

Yes. Existing regulations for the 1915(c) Waivers require states to indicate the number of
unduplicated beneficiaries to which it intends to provide waiver services in each year of its
program. This number in the application will constitute a limit on the size of the waiver
program. Future state requests to increase the limit would require a waiver amendment.
States must include their proposed limits in the §1115 Demonstration Template application
for discussion with CMS staff. Again, future state requests to increase the limit will
require a demonstration amendment. The state will also be asked to submit the results of
an independent evaluation demonstrating that the program has remained within budget and
cost neutrality parameters and the program’s ability to adequately address the health,
welfare, and satisfaction of the participants.

